Citation Nr: 0212972	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  97-00 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee. 

2.  Entitlement to service connection for arthritis of the 
right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran served on active duty from September 1962 to July 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The Board notes that the issue of entitlement to a higher 
evaluation for post-traumatic stress disorder had been 
included in the veteran's appeal but the veteran withdrew 
this issue from his appeal following the grant of an 
increased evaluation of 70 percent for this disability.

The Board also notes that in February 1997 the veteran was 
provided a statement of the case on the issues of entitlement 
to service connection for lichen simplex chronicus and 
entitlement to benefits under 38 U.S.C.A. § 1151 for 
disability resulting from a left tibial osteotomy performed 
by VA.  The veteran was informed of the requirement that he 
submit a substantive appeal in response to the statement of 
the case in order to perfect an appeal with respect to these 
issues.  Neither the veteran nor his representative addressed 
either of these issues in their subsequently submitted 
statements.  Therefore, the Board has concluded that the 
veteran is not currently seeking appellate review with 
respect to either of these issues.

When the case was before the Board in July 2000 decision, 
decided one of the hearing loss issue on appeal, granted 
reopening of claims for service connection for arthritis of 
both knees, and remanded the reopened claims for further 
development.  While the case was in remand status, 
jurisdiction over the claims folders was transferred to the 
RO in Nashville, TN.  The case was returned to the Board in 
August 2002. 




FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein have been 
obtained.

2.  The veteran's current arthritis of the right knee 
originated in service. 

3.  The veteran's current arthritis of the left knee 
originated in service. 


CONCLUSIONS OF LAW

1.  Arthritis of the right knee was incurred in active duty.  
38 U.S.C.A. §§ 1110, 5107(b) (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).

2.  Arthritis of the left knee was incurred in active duty.  
38 U.S.C.A. §§ 1110, 5107(b) (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's claims, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purposes of this decision that 
the VCAA and the implementing regulations are applicable to 
the issues decided herein.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that all development required under the 
VCAA and the implementing regulations has been completed.  In 
this regard, the Board notes that the veteran is seeking 
service connection for arthritis of both knees.  The Board 
has found the evidence and information currently of record to 
be sufficient to substantiate these claims.

Factual Background  

The veteran's service medical records are negative for any 
diagnosis, complaint or abnormal finding pertaining to either 
of the veteran's knees.  

A private medical record dated in January 1992 reveals that 
the veteran complained of bilateral knee pain, right greater 
than left.  Examination of the right knee noted range of 
motion to have been 5 degrees to 100 degrees with medial 
joint line tenderness (MJLT) and trace effusion.  The 
ligaments were stable.  An X-ray study showed moderate 
degenerative changes consisting of margin spurs and narrowing 
of the medial articular compartment.  Examination of the left 
knee noted range of motion to have been zero degrees to 120 
degrees with mild patello-femoral tenderness and slight MJLT.  
The ligaments were stable.  An X-ray study showed mild 
degenerative changes noted to have been significantly less 
than the right knee, and changes consistent with old Osgood-
Schlatter disease.  

In March 1992, the veteran complained of bilateral knee pain 
of three years' duration.  A magnetic resonance imaging (MRI) 
was conducted that same month.  The most significant problem 
noted was probable Grade IV tear of the posterior horn of the 
medial meniscus.  Joint fluid was noted.  There was also a 
questionable mild strain of the lateral collateral ligament.  
The veteran underwent left knee arthroscopy with posterior 
horn medial meniscectomy.  

In a letter dated in July 1993, Donald B. Miller M.D., stated 
the veteran sustained two injuries to his right knee, in 
February 1985 and June 1990.  He stated that the veteran's 
right knee problems were due to these two injuries.  He also 
noted that the veteran had had left knee problems since 1990 
and that these problems may be secondary to favoring his 
right lower extremity.  The physician suggested that the 
veteran may need surgery on both knees in the future.  

In May 1994, the veteran underwent proximal tibial osteotomy 
of the right knee.

In June 1995, the veteran underwent proximal tibial osteotomy 
of the left knee.

A December 1994 VA examination report notes the veteran 
reported having injured his knees while performing numerous 
parachute jumps as an airborne infantryman during his active 
military service.  He indicated that he occasionally landed 
in a less than perfect way and that this caused knee pain.  
He related that shortly after discharge, his knees became 
more painful.  After an examination of the knees, the 
examiner entered diagnoses of degenerative arthritis, post-
traumatic, right knee, status post osteotomy with residual 
laxity, and post-traumatic degenerative arthritis, left knee, 
status-post arthroscopy.

In August 1999, the veteran underwent left total knee 
arthroplasty.  

A VA examination was conducted in February 2002.  The 
examiner noted that the veteran was a paratrooper in service, 
developed some knee pain in service and sustained severe 
injuries to both knees while working as a firefighter 
subsequent to service.  The veteran did not have much pain in 
the knees during examination as he had been bedridden due to 
another ailment.  The diagnosis was severe arthritis of both 
knees requiring knee replacements.  The examiner opined that 
it was at least as likely as not that the veteran's arthritis 
of the knees was related to service.  The examiner noted that 
the veteran had little knee complaints while in service but 
that the condition was a chronic process and that being a 
paratrooper could have contributed to his eventual knee 
replacements.  The examiner noted, however, that the majority 
of the veteran's knee damage occurred after service.  

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303. 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The Board notes that Dr. Miller stated that the veteran's 
right knee disability is due to two post-service injuries and 
that the left knee disability may be due to his favoring the 
right knee.  However, the examiner who conducted the February 
2002 VA examination examined the claims files, including Dr. 
Miller's statement, and opined that it was at least as likely 
as not that the veteran's arthritis of the knees was 
etiologically related to service even though the majority of 
the veteran's knee damage occurred after service.  Based on 
the VA examiner's opinion, the Board finds that the evidence 
supportive of the claims is at least in equipoise with that 
against the claim.  Accordingly, service connection is 
warranted for the veteran's current arthritis of both knees.  
38 U.S.C.A. § 5107(b).  

ORDER

Entitlement to service connection for arthritis of the right 
knee is granted. 

Entitlement to service connection for arthritis of the left 
knee is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

